Citation Nr: 1125719	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  07-31 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right elbow disability.

2.  Entitlement to service connection for left elbow disability. 

3.  Entitlement to service connection for right shoulder disability.

4.  Entitlement to service connection for left shoulder disability.

5.  Entitlement to service connection for bilateral knee disability.

6.  Entitlement to service connection for bilateral wrist disability.

7.  Entitlement to service connection for right ankle disability.

8.  Entitlement to service connection for left ankle disability.

9.  Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from January 1991 to December 1992, March 1997 to April 1999 and August 2004 to January 2006.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2007, a statement of the case was issued in June 2007, and a substantive appeal was received in October 2007.  

The Board notes that the issue of service connection for neck disability was also on appeal from the January 2007 rating decision.  In July 2009, the RO issued a statement of the case; however, the Veteran failed to submit a substantive appeal.  Also, the issue of entitlement to service connection for sleep apnea was denied in a June 2009 rating decision, and the Veteran submitted a notice of disagreement.  In August 2009, the RO issued a statement of the case with respect to this issue.   However, again, the Veteran failed to submit a substantive appeal and in September 2009 indicated that he wished to withdraw his appeal with respect to this issue.  Thus, there remain no allegations of errors of fact or law for appellate consideration of these issues.  See 38 C.F.R. § 20.204

The Board observes that previous rating decisions issued in January 1997,  November 1997, December 2001 and March 2004 denied service connection for joint pain of the elbows and knees.  As the Veteran did not complete an appeal of these decisions, they are considered final.  See 38 U.S.C.A. § 7105(c).  However, under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim.  38 C.F.R. § 3.156(c).  This regulation contemplates official service department records which presumably have been misplaced and have now been located and forwarded to VA.  Id.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered.  Given that new service records were associated with the claims file after these rating decisions, these issues must be reconsidered without regard to the previous final denial.  38 C.F.R.  § 3.156(c).  


FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest Asia Theater of operations.

2.  The Veteran suffers from a chronic right elbow disability manifested by pain,  which began during active duty service.

3.  The Veteran's left elbow tendinitis manifested during active duty service. 

4.  The Veteran's right shoulder bursitis manifested during active duty service.

5.  The Veteran suffers from a chronic left shoulder disability manifested by pain,  which began during active duty service.

6.  The Veteran's bilateral knee chondromalacia manifested during active duty service. 

7.  The Veteran suffers from a chronic bilateral wrist disability manifested by pain,  which began during active duty service.

8.  The Veteran suffers from a chronic right ankle disability manifested by pain,  which began during active duty service.

9.  The Veteran's left ankle tendinitis manifested during active duty service. 

10.  The Veteran suffers from a chronic low back disability manifested by pain,  which began during active duty service.


CONCLUSIONS OF LAW

1.  Chronic right elbow disability manifested by pain was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Left elbow tendinitis was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Right shoulder bursitis was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  Chronic left shoulder disability manifested by pain was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  Bilateral knee chondromalacia was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  Chronic bilateral wrist disability manifested by pain was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

7.  Chronic right ankle disability manifested by pain was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

8.  Left ankle tendinitis was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

9.  Chronic low back disability manifested by pain was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefits sought by the Veteran are being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in July 2006, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.

Laws and Regulations

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran's service personnel records showed that he served in the Southwest Asia Theatre of Operations during all three periods of active duty service.  Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R.  § 3.317(a)(1); 71 FR No. 242, pp. 75669-75671 (December 18, 2006).  Consideration of a veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not limited to, fatigue, skin lesions, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 C.F.R.  § 3.317(b).  Compensation availability has recently been expanded to include "medically unexplained chronic multisymptom illness," such as fibromyalgia, chronic fatigue syndrome, and irritable bowel syndrome, as well as any diagnosed illness that the Secretary determines by regulation to be service-connected.  See Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 (2001).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.  § 1111.  To rebut the presumption of sound condition under section 1111 for conditions not noted at entrance to service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable-evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet.App. 116, 131 (2003).  In considering the effect of section 1111 on claims for service-connected disability, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has stated that the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) citing 38 U.S.C.A. § 1153.

The Board observes that based on March 1995 and October 2003 VA examinations, there is some indication that the Veteran had preexisting disabilities of the elbows, knees and shoulders prior to entering his last two periods of active duty service.  However, given the Veteran's assertions of continuing joint pain, there is not clear and unmistakable evidence that these disabilities were not aggravated during the subsequent periods of service.  Accordingly, the presumption of soundness has not been rebutted.  In turn, as the Veteran is presumed to have been in sound condition as to these disabilities at the time of his entrance into the last two periods of service.

Service personnel records also showed that he was awarded a Combat Action Badge for his service during his last period of active duty service.  Thus, the provisions of 38 U.S.C.A. § 1154(b) are applicable.  However, while the Veteran has asserted that he experienced joint pain while stationed in Iraq, he has not specifically claimed any injuries incurred during combat operations.

Factual Background

The Veteran's first period of active duty service was from January 1991 to December 1992 with the Navy.  An October 1990 report of medical history showed a history of fracture to the right ankle.  However, the entrance service examination evaluated the lower extremities as normal.  A May 1991 service treatment record showed that the Veteran complained of left wrist pain.  The assessment was rule out fracture or sprain.  Subsequently, a March 1992 record showed an assessment of left wrist sprain.  Another record showed that the Veteran had a soft tissue of the left wrist.  The service treatment records from this period of service are otherwise silent with respect to any reports of joint pain.  A December 1992 service examination prior to discharge showed that the upper and lower extremities were clinically evaluated as normal.  However, with respect to the spine, it was observed that the Veteran had an abrasion on the left upper back.  In his contemporaneous medical history, the Veteran expressly denied arthritis, bursitis, painful or "trick shoulder or elbow, recurrent back pain, or 'trick" or locked knee.  

An October 1994 Gulf War Registry examination report was silent with respect to any reports of joint pain.  However, in November 1994, the Veteran filed a general claim for Persian Gulf related conditions.  The Veteran underwent a general VA examination in March 1995.  The Veteran reported pain in the elbows and knees beginning the prior month.  The diagnosis was tendinitis of the elbows and patellar tendinitis involving both knees.  Contemporaneous x-rays were normal.  Service connection for elbow and knee pain was denied by the RO in the January 1997 rating decision and again in the November 1997 rating decision.   

The Veteran entered his second period of active duty service with the Army in March 1997 and was discharged in April 1999.  A June 1996 entrance examination showed that the upper extremities, lower extremities and spine were all clinically evaluated as normal.  In is contemporaneous medical history, the Veteran again expressly denied arthritis, bursitis, painful or "trick shoulder or elbow, recurrent back pain, or 'trick" or locked knee.  Service treatment records are silent with respect to any complaints of joint pain.  However, the records showed continuing problems with a right leg stress fracture.  March 1998 records indicated that the Veteran experienced right knee and ankle pain due to the stress fracture.  The February 1999 service examination prior to discharge again showed that the upper extremities and spine were clinically evaluated as normal.  However, with respect to the lower extremities, it was noted that he had a disability of the right tibia secondary to stress fracture.  Again, in is contemporaneous medical history, the Veteran expressly denied arthritis, bursitis, painful or "trick shoulder or elbow, recurrent back pain, or 'trick" or locked knee.  

The same month as his discharge in April 1999, the Veteran filed a claim for joint pain as due to undiagnosed illness.  The Veteran failed to report for VA examinations scheduled in September and November 2001.  Given the lack of VA examination, the RO denied the claim in December 2001.  The Veteran filed a notice of disagreement in February 2001, and a statement of the case was issued in August 2002.  The Veteran filed a substantive appeal in February 2003.  However, as this was more than one year after the December 2001 rating decision and 60 days after the August 2002 statement of the case, the appeal was not considered timely.  See 38 C.F.R. § 20.302(b).  The RO informed the Veteran that his appeal was not considered timely in a July 2003 letter and notified him of his appellate rights if he wished to appeal this determination.  However, the Veteran did not appeal this determination.  Thus, the RO treated his substantive appeal as a claim to reopen.  

The Veteran was afforded another VA examination in October 2003.  The claims file was reviewed.  After examining the Veteran, including reviewing contemporaneous x-ray reports, the examiner diagnosed symptomatic bilateral elbow with very mild osteoarthritis, right shoulder symptomatic AC separation, left shoulder disability manifested by arthralgia, and bilateral knees symptomatic chondromalacia.  The examiner found that the Veteran did not have any undiagnosed illnesses, but rather the usual arthralgias of the shoulders and knees due to daily exercise.  The Veteran reported mild signs of bursitis of the right elbow.  The examiner also noted that the Veteran had bilateral knee chondromalacia that could produce joint discomfort.  No further etiological opinion was given.  The RO again denied the Veteran's claim pertaining to the elbows and knees in March 2004.

Subsequently, the Veteran entered his last period of active duty service in the Army in August 2004 and was discharged in January 2006.  A May 2002 service examination for enlistment purposes again showed that the upper extremities, lower extremities and spine were clinically evaluated as normal.  In his contemporaneous medical history, the Veteran expressly denied painful shoulder, elbow or wrist, recurrent back pain, impaired use of arms, legs, hand or feet, swollen or painful joints, and any knee trouble.  Service treatment records during this period are silent with respect to any complaints of joint pain.  There does not appear to be a discharge examination of record.  In a December 2005 Report of Medical Assessment, the Veteran was silent with respect to any injuries or illnesses and indicated that he was uncertain whether he would seek VA benefits.  

However, in May 2006 the Veteran filed a claim for service connection for all the issues on appeal.  He was afforded another VA examination in October 2006.  The claims file was reviewed.  The Veteran reported that his pain began while on active duty.  After examining the Veteran and reviewing contemporaneous x-rays done in June 2006 and October 2006, the examiner diagnosed right elbow arthralgia, found; left elbow episodic tendinitis, found; bilateral knees mild chondromalacia, found; right shoulder bursitis, found: left shoulder arthralgia, found; bilateral wrist arthralgia, found; right ankle arthralgia, found; left ankle episodic tendinitis, found; and mechanical low back pain, found.  Unfortunately, no etiological opinion was given.  

VA treatment records in May 2006 showed complaints of joint pain and low back pain.  An August 2008 record also showed complaints of ankle and knee joint pain.  A March 2009 record also showed an assessment of chronic pain.  

Analysis

Chronic Disabilities of the Right Elbow, Left Shoulder, Bilateral Wrists, Right ankle and Low Back  

With respect to the issues of chronic disabilities of the right elbow, left shoulder, bilateral wrists, right ankle and low back, although there may have been a diagnosis at times in the past, given the conflicting medical evidence, the Board finds that the medical community has not clearly attributed these symptoms to a clear medical diagnosis.  However, the October 2006 VA examiner did objectively find evidence of pain associated with these joints.  The evidence also shows that the Veteran has consistently complained of pain associated with these joints since service.  As these disabilities have not been attributed to a medical diagnosis; as such, service connection on an undiagnosed illness theory is warranted.  Further, there is competent lay evidence that these disabilities have continued from the Veteran's active duty service.  Importantly, the Veteran filed his claim for these disorders within five months of his most recent discharge from service.  Thus, when resolving the benefit of the doubt in favor of the Veteran, the Board concludes that service connection is warranted for chronic disabilities of the right elbow, left shoulder, bilateral wrists, right ankle and low back, which are manifested by pain, as being causally related to his active duty service.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


Left Elbow, Right Shoulder, Bilateral Knees, and Left Ankle

However, in contrast, with respect to the left elbow, right shoulder, bilateral knees and left ankle, the October 2006 VA examiner attributed a medical diagnosis to the Veteran's complaints of pain.  Specifically, the examiner diagnosed left elbow tendinitis, right shoulder bursitis, bilateral knee chondromalacia and left ankle tendinitis.  As such, the regulations pertaining to an undiagnosed illness do not apply to these issues.  Nevertheless, the Board must still determine whether these disabilities are directly related to the Veteran's service. 

Significantly, although the October 2006 VA examiner did not provide an etiological opinion, the examination was done within one year of the Veteran's most recent discharge form service.  Further, the Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, the Veteran is competent to say that he experienced symptoms while in service.  He is also competent to report a continuity of symptoms since service.  Again, the Veteran filed his claim shortly after his discharge from service and his statements have been consistent throughout the appeal period and are supported by the findings made at the October 2006 VA examination and thus, are deemed credible.  

Therefore, given that the Veteran has continually complained of pain of the left elbow, right shoulder, knees and left ankle beginning in service, and in light of the present medical evidence of current disability with respect to these joints, the Board finds that the record shows a continuity of pertinent symptomatology to link the Veteran's disabilities to active service.  In sum, there are current diagnoses; and based on continuing symptomatology, a link between the Veteran's current disabilities and service.  Thus, service connection for is warranted left elbow tendinitis, right shoulder bursitis, bilateral knee chondromalacia and left ankle tendinitis.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection is warranted for chronic right elbow disability manifested by main, left elbow tendinitis, right shoulder bursitis, chronic left shoulder disability manifested by pain, bilateral knee chondromalacia, chronic bilateral wrist disability manifested by pain, chronic right ankle disability manifested by pain, left ankle tendinitis and chronic low back disability manifested by pain.  The appeal is granted. 




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


